United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
DEPARTMENT OF THE NAVY, NAVAL
FACILITIES ENGINEERING COMMAND,
Great Lakes, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-499
Issued: May 14, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 2, 2013 appellant filed a timely appeal of a December 20, 2012 Office of
Workers’ Compensation Programs’ (OWCP) merit decision denying his occupational disease
claim. Pursuant to the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he developed a
back condition due to factors of his federal employment.
FACTUAL HISTORY
On August 16, 2012 appellant, then a 50-year-old electrical worker, filed an occupational
disease claim alleging that he developed lower back pain, right leg and thigh pain and a pinched
1

5 U.S.C. § 8101 et seq.

nerve due to his employment duties of drilling, hammering, bending, twisting, pulling wires and
moving equipment. He stated that his medical evidence was submitted with a notice of
recurrence of disability.
In a letter dated October 10, 2012, OWCP advised appellant that he had not submitted
any documentation with his claim form. It requested additional factual and medical evidence in
support of his occupational disease claim within 30 days. Appellant did not respond.
By decision dated December 20, 2012, OWCP denied appellant’s claim finding that he
failed to submit any factual or medical evidence in support of his claim.2
LEGAL PRECEDENT
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The evidence required to establish causal relationship is rationalized medical opinion evidence,
based upon a complete factual and medical background, showing a causal relationship between
the claimed condition and identified factors. The belief of a claimant that a condition was caused
or aggravated by the employment is not sufficient to establish causal relation.3
ANALYSIS
Appellant submitted a claim for occupational disease alleging that he developed back and
leg pain due to his employment duties. He did not submit any evidence in support of his claim.
As appellant failed to submit factual and medical evidence in support of his claim, he has failed
to establish a prima facie claim for an occupational disease claim.4 The Board finds that
appellant has failed to meet his burden of proof to establish that he developed an occupational
disease as a result of his federal employment.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

2

On appeal to the Board appellant submitted new evidence. As OWCP did not consider this evidence in reaching
a final decision, the Board may not consider it for the first time on appeal. 20 C.F.R. § 501.2(c)(1).
3

Lourdes Harris, 45 ECAB 545, 547 (1994).

4

See Donald W. Wenzel, 56 ECAB 390 (2005).

2

CONCLUSION
The Board finds that appellant failed to submit any evidence in support of his
occupational disease claim and therefore failed to meet his burden of proof.
ORDER
IT IS HEREBY ORDERED THAT the December 20, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 14, 2013
Washington, DC

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

3

